

115 HRES 876 IH: Supporting the goal of increasing public school teacher pay and public education funding.
U.S. House of Representatives
2018-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 876IN THE HOUSE OF REPRESENTATIVESMay 8, 2018Mr. O'Halleran (for himself, Ms. Wilson of Florida, Mr. Pocan, Mr. Ryan of Ohio, Mr. Carson of Indiana, Mr. Takano, Mr. McNerney, Mr. Vargas, Mr. Danny K. Davis of Illinois, Mrs. Bustos, Ms. Bonamici, Mr. Pallone, Mr. Sean Patrick Maloney of New York, Mr. Engel, Mr. Carbajal, Ms. Wasserman Schultz, Ms. Moore, Mr. Hastings, Ms. Pingree, Mr. Scott of Virginia, Mr. Grijalva, Mr. Johnson of Georgia, Ms. Barragán, Mr. Garamendi, Mr. Butterfield, Mr. Price of North Carolina, Mr. Norcross, Mr. Courtney, Ms. Titus, Mrs. Napolitano, Ms. DeLauro, Ms. Hanabusa, Ms. Speier, Mr. Gonzalez of Texas, Ms. Sinema, Mr. Peterson, Mr. DeFazio, Mrs. Davis of California, Mrs. Watson Coleman, Ms. Bordallo, Ms. Norton, Mr. Brown of Maryland, Mr. Cleaver, Mr. Himes, Mrs. Lawrence, Mr. Perlmutter, Mr. Espaillat, Mr. Tonko, Mr. Costa, Mr. Al Green of Texas, Mr. Krishnamoorthi, Mr. Evans, Mr. Brendan F. Boyle of Pennsylvania, Mr. Larson of Connecticut, Ms. Fudge, Ms. Jackson Lee, Mr. Visclosky, Ms. Adams, Mr. Gallego, Mr. Sablan, Ms. Kuster of New Hampshire, Mr. Gene Green of Texas, Mr. Ted Lieu of California, Ms. Rosen, Mr. Ellison, Mr. Correa, Ms. Michelle Lujan Grisham of New Mexico, Miss Rice of New York, Mr. Peters, Mr. Kildee, Ms. Schakowsky, Mr. Vela, Mr. Serrano, Mr. DeSaulnier, Mr. Raskin, Ms. Lofgren, Ms. Shea-Porter, Mr. McGovern, Mrs. Carolyn B. Maloney of New York, Mrs. Dingell, Mr. Panetta, Mr. Cicilline, Ms. Lee, Mr. Foster, Mr. Sires, Mr. McEachin, Ms. Blunt Rochester, Mr. Kennedy, Mr. Payne, Mr. Nadler, Ms. Kaptur, Mr. Langevin, Ms. Clark of Massachusetts, Mr. Beyer, Ms. Velázquez, Mr. Schrader, Mr. Ben Ray Luján of New Mexico, Ms. Judy Chu of California, Ms. Eshoo, Mr. Soto, Mr. Moulton, Mr. Lawson of Florida, Ms. Castor of Florida, Mr. Lowenthal, Mr. Connolly, Ms. McCollum, Mr. Crist, Ms. Jayapal, Ms. Bass, and Ms. Brownley of California) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONSupporting the goal of increasing public school teacher pay and public education funding.
	
 Whereas over the last 2 decades, public school teachers are contributing more toward health care and retirement costs as their pay falls further behind;
 Whereas after accounting for inflation, public-school teacher pay fell by $30 per week from 1996 to 2015, while pay for other college graduates with years in the workforce increased by $124 per week, equaling a compensation gap of 11.1 percent, which is an increase of 9 percentage points from 1996 to 2015;
 Whereas despite reduced salaries, teachers’ out-of-pocket costs to cover necessary classroom materials and instructional supplies average $485 annually, with many teachers spending far more;
 Whereas on average, public school teachers earn just 77 percent of what other college graduates with years in the workforce earn in weekly wages;
 Whereas in the State of Arizona, public school teachers earn just 63 cents on the dollar compared with other college graduates with years in the workforce, and this gap is 79 cents in the State of Kentucky, 67 cents in the State of Oklahoma, and 75 cents in the State of West Virginia;
 Whereas in 18 States, public school teacher weekly wages lag by more than 25 percent and there is no State where teacher wages are equal to or better than those of other college graduates with years in the workforce;
 Whereas education support professionals (including paraprofessionals, custodians, administrative staff, cafeteria workers, specialized instructional support personnel, and others) provide critical services to support student success and remain chronically underpaid;
 Whereas teachers at public schools in rural communities face disproportionately low wages and high turnover rates;
 Whereas 29 States provided less overall State funding per student in the 2015 school year (the most recent year available) than in the 2008 school year, before the recession took hold;
 Whereas in 19 States, local funding for education also declined during the same period; Whereas despite being 28 years since the Individuals with Disabilities Education Act was first introduced, that Act remains less than fully funded;
 Whereas title I of the Elementary and Secondary Education Act of 1965, the cornerstone of the Federal Government’s commitment to help children in high-poverty schools succeed, has been chronically underfunded;
 Whereas increased investment in elementary school and secondary school instruction can reduce class sizes, improve teacher wages and retention, and ensure that students have access to up-to-date, high-quality classroom materials; and
 Whereas May 8, 2018, is National Teacher Day: Now, therefore, be it  That it is the sense of the House of Representatives that—
 (1)the compensation of public school teachers should be comparable to other college graduates with years in the workforce in the State or Territory in which the teachers are employed; and
 (2)States, Territories, and the Federal Government should increase investment in instruction, classroom materials, and services available within public schools to ensure all public school students graduate from high school ready for college and career.
			